 
 
I 
108th CONGRESS
2d Session
H. R. 4909 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Green of Wisconsin (for himself, Mr. Souder, Mr. Ehlers, Mr. Radanovich, and Mr. Pitts) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To establish the Office of Faith-Based and Community Initiatives. 
 
 
1.Short titleThis Act may be cited as the Tools for Community Initiatives Act. 
2.EstablishmentThere is established in the Executive Office of the President the Office of Faith-Based and Community Initiatives (hereafter referred to as the Office). 
3.Director 
(a)DirectorThe head of the Office shall be the Director of the Office of Faith-Based and Community Initiatives, who shall be appointed by the President.  
(b)Pay of DirectorSection 5314 of title 5, United States Code, is amended by inserting after the item relating to the Administrator of the Centers for Medicare & Medicaid Services the following new item: 
 
Director of the Office of Faith-Based and Community Initiatives.. 
(c)Interim DirectorThe individual serving as the Director of the Office of Faith-Based and Community Initiatives on the date of the enactment of this Act may serve as Interim Director until such time as a Director is appointed by the President in accordance with subsection (a).  
4.Responsibilities 
(a)In generalThe Director shall encourage faith-based and community initiatives and work to eliminate improper Federal barriers so as to allow faith-based and community entities to compete for Federal funding to the fullest opportunity permitted by law.  
(b)Specific dutiesIn carrying out the responsibilities of the Office, the Director shall— 
(1)develop, lead, and coordinate policies with respect to faith-based and community initiatives; 
(2)support faith-based and community initiatives, especially those serving at-risk youth, ex-offenders, the homeless and hungry, substance abusers, those with HIV and AIDS, and welfare-to-work families; 
(3)work to expand the role of faith-based and community initiatives through executive action, legislation, regulation, and Federal and private funding; 
(4)ensure that the policy decisions made by the administration and the Federal Government are consistent with stated goals with respect to faith-based and community initiatives; 
(5)help to integrate policies affecting faith-based and other community organizations across the Federal Government; 
(6)coordinate public education activities designed to mobilize public support for faith-based and community initiatives by encouraging volunteerism, special projects, demonstration pilots, and public-private partnerships; 
(7)encourage private charitable giving to support faith-based and community initiatives; 
(8)advise the President on options and ideas to assist, strengthen, and replicate successful faith-based and community initiatives; 
(9)provide policy and legal education to State, local, and community policymakers and public officials seeking ways to support and encourage faith-based and community initiatives; 
(10)develop and implement strategic initiatives in keeping with policies that will strengthen families, communities, and the institutions of civil society; 
(11)showcase and herald innovative grassroots nonprofit organizations and civic initiatives; 
(12)work to eliminate unnecessary legislative and regulatory barriers which impede the efforts of faith-based and community initiatives to solve social problems; 
(13)monitor the implementation of policies with respect to faith-based and community initiatives by the Centers for Faith-Based and Community Initiatives established within certain departments and agencies of the Federal Government; and 
(14)work to establish high standards of excellence and accountability for faith-based and community initiatives. 
5.Administration 
(a)OfficersThe President shall assign to the Office such officers in addition to the Director, if any, as the President, in consultation with the Director, considers appropriate to discharge the responsibilities of the Office. 
(b)StaffThe Director may appoint such employees as necessary to carry out the functions of the Office. 
(c)ResourcesThe President shall, in consultation with the Director, assign or allocate to the Office such resources, including funds and other resources, as the President considers appropriate in order to facilitate the discharge of the responsibilities of the Office. 
(d)Other departments and agencies 
(1)Designated department or agency liaison 
(A)In generalThe head of each designated department or agency shall designate a liaison who shall be responsible for coordinating the activities of that department or agency with the Office. 
(B)Designated department or agencyFor the purposes of this paragraph, designated department or agency means a department or agency of the Federal Government with a Center for Faith-Based and Community Initiatives, and shall include the following departments and agencies: 
(i)The Department of Education. 
(ii)The Department of Labor. 
(iii)The Department of Justice. 
(iv)The Department of Health and Human Services. 
(v)The Department of Housing and Urban Development. 
(vi)The Department of Agriculture. 
(vii)The Agency for International Development. 
(viii)The Department of Commerce. 
(ix)The Department of Veterans Affairs. 
(x)The Small Business Administration. 
(2)Obtaining official dataThe Office may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Director, the head of that department or agency shall furnish that information to the Office. 
 
